Per Curiam.
The statement of facts in this case has heretofore been stricken (Jordan v. DiRae, 41 Wn. (2d) 570, 250 P. (2d) 523); and the only question presented is: Do the findings of fact support the judgment?
The appeal is from an order of the superior court dismissing an action for the' amount due under a conditional sales contract whereby the plaintiff, appellant here, sold to the defendants, respondents here, certain corporate stock and other property.
The trial court found that the corporation was engaged in the operation of a club where “there was gambling at least' by slot machines and card games”; and
“That plaintiff [appellant] at all times had knowledge of the illegal nature of the use of the club and its illegal purposes' and participated in such use and purpose.”
On such findings, the court upheld the affirmative defense that the transaction was illegal and against public policy, and dismissed the action.
The findings of fact obviously support the judment. It should have been apparent that, with the statement of facts stricken, the further prosecution of the appeal was futile. The judgment of dismissal is affirmed.